Citation Nr: 1424341	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-48 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating for PTSD in excess of 50 percent prior to February 20, 2009, and in excess of 70 percent from February 20, 2009, to October 8, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from October 2000 to March 2001 and from June 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection and assigned an initial 50 percent rating for PTSD, effective January 19, 2007.  An October 2010 rating decision assigned a 70 percent rating for PTSD, effective February 20, 2009.  A November 2013 rating decision assigned a 100 percent rating for PTSD, effective October 9, 2013.  That is considered a full grant of the benefit sought for the period beginning October 9, 2013.  Therefore, the Board has characterized the matter for a higher initial rating for PTSD prior to October 9, 2013.

A May 2011 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective February 20, 2009.

In March 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to an effective date earlier than January 19, 2007, for the grant of service connection for PTSD, including based upon clear and unmistakable error in a September 2008 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 



REMAND

During the March 2014 Board hearing, the Veteran testified that he received treatment from a private psychiatrist, Dr. Coach, and that he went to the Mobile, Alabama Veterans Center in 2007.  However, those records are not associated with the claims file. Therefore, on remand, the Veteran should be requested to submit a copy of the pertinent medical records or authorization for VA to request them.

The Veteran also testified that he had been denied vocational rehabilitation, but that the counselor did not feel he could be retrained into any type profession due to the limitations imposed by his hips and back.  The vocational rehabilitation folder is not associated with the claims file.  Therefore, on remand, the Veteran's VA vocational rehabilitation records should be associated with the claims file.

The Veteran also testified that he received treatment from the VA Medical Center in Mobile, Alabama.  However, VA medical records associated with the claims file are dated from December 2009 to September 2010.  Therefore, on remand, all outstanding VA medical records pertaining to treatment of psychiatric symptoms dated from November 2005 to December 2009 and from September 2010 to the present must be obtained and associated with the claims file.  

Lastly, while the Board notes that the Veteran was scheduled for VA examinations to assess his initial claim for PTSD and failed to appear on four separate occasions in 2007, the Veteran provided credible testimony that he was unable to attend, in part, due to the severity of his untreated PTSD symptoms.  In this case, the Veteran first underwent a VA PTSD examination in February 2008.   The record does not include a medical opinion regarding the level of disability associated with the Veteran's psychiatric disability prior to the February 2008 VA examination.  The rate of progression of an increase in mental health impairment presents questions that may be appropriate for a retrospective medical opinion.  Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). Accordingly, the Board finds that another examination to assess the severity of the Veteran's service-connected PTSD during the appeal period prior to October 9, 2013, is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claim on appeal, to include a Dr. Coach that the Veteran referenced during the March 2014 Board hearing and the Veterans Center in Mobile, Alabama.  

2.  Obtain the Veteran's vocational rehabilitation file and associate it with his claims file.  If no records are available, documentation to that effect should be associated with the file.

3.  Obtain all outstanding VA medical records, pertaining to the treatment of any psychiatric disabilities from November 2005 to December 2009 and from September 2010 to the present.

4.  Schedule the Veteran for a VA examination, by a psychiatrist or psychologist to ascertain the severity of PTSD prior to October 8, 2013.  The examiner must review the claims file and should note that review in the report. The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected PTSD symptoms are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected PTSD disability since the Veteran was discharged from service in November 2005 until October 8, 2013.

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

